Citation Nr: 1757289	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether reduction of the disability rating for service-connected asthma from 60 percent to 30 percent, effective January 1, 2013, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1961 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his substantive appeal, the Veteran elected to appear at a hearing before the Board, and such was scheduled to take place in September 2016.  However, in correspondence received August 2016, he indicated that he no longer wished to have a hearing.  Thus, his hearing request is considered withdrawn. See 38 C.F.R. 
§ 20.704 (d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The October 2012 rating decision that effected the rating reduction from 60 percent to 30 percent for asthma does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.  

2.  The Veteran's inability to secure or follow a substantially gainful occupation is not due to his service connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the 60 percent rating assigned for the service-connected asthma was not proper and is void ab initio.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 6602 (2017). 

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Rating Reduction - Asthma 

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown, supra.

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck, supra; Brown, supra.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Bronchial asthma is evaluated under Diagnostic Code 6602.  38 C.F.R. § 4.97.  A 10 percent rating is warranted for Force Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or if the asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the veteran experiences more than one attack per week with episodes of respiratory failure, or the veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

The Board finds that the reduction of the disability rating for the Veteran's service-connected asthma from 60 percent to 30 percent, effective January 1, 2013, is void ab initio because the reduction was improper.  Therefore, restoration of the 60 percent rating for service-connected asthma is warranted from January 1, 2013.  

In June 2012, the RO proposed to reduce the rating assigned to the Veteran's service-connected asthma from 60 percent to 30 percent under Diagnostic Code 6602.  An October 2012 rating decision effectuated the reduction, effective on January 1, 2013.     

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  Id.  Here, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) were met in a July 2012 letter.  

However, the Board finds that the reduction of the disability rating for asthma from 60 percent to 30 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered and, therefore, the October 2012 decision to reduce the rating was not in accordance with law.  The RO did not make a determination as to whether the 60 percent rating for the asthma was in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  

The RO also did not make a finding as to whether the October 2011 VA examination, used as a basis for the reduction, was adequate as set forth by 38 C.F.R. § 3.344; nor were there findings that it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life.  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown, supra.  Improvement specifically was not discussed in the October 2012 rating decision-in fact, the word "improvement" was not even mentioned.  At no point did the RO discuss whether there was an actual change and that the improvement would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344. 

The October 2012 rating decision did not set forth a comparison of the Veteran's disability at the time of the reduction and when the disability rating was first assigned.  In that decision, only the October 2011 pulmonary function tests were discussed, and briefly.  There was no discussion of the medical evidence which was the basis of the initial 60 percent rating assigned in the original July 2010 rating decision which granted service connection for asthma.  

In any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.   

The Board notes that here, the rating decision effectuating the reduction in October 2012-as well as the July 2014 statement of the case-each failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) are applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the October 2012 rating decision and while the provisions of 38 C.F.R. § 3.344 were set forth in the July 2014 statement of the case, the RO did not discuss them at any point in its perfunctory reasons and bases section.  

Thus the Board finds that the necessary proper procedures needed to address a reduction of the Veteran's benefits was not followed and that the applicable regulation, 38 C.F.R. § 3.344, was not properly applied.  Accordingly, the action to reduce the rating is void, and the 60 percent evaluation for asthma is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck, supra, at 292 (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown, supra.


TDIU

A claim for TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R.  § 4.16   (2017). 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust, supra. 

Here, service connection is in effect for asthma, rated at 60 percent disabling; left knee instability, rated at 10 percent disabling, and degenerative joint disease of the left knee, rated at 10 percent, for a combined disability rating of 70 percent.  Thus, the Veteran meets the schedular requirement of 4.16(a). 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

In his July 2010 application for TDIU, the Veteran reported that his asthma and left knee disabilities prevented him from securing or following any substantially gainful occupation.  He indicated that he had earned a GED, but had no other education or training.  The Veteran had been unemployed for the previous 12 years.  Prior to that, he worked as a produce manager at a supermarket.  He indicated that he received disability benefits from the Social Security Administration (SSA).

In August 2010, in response to his application for TDIU, the Veteran underwent a VA examination.  At that time, he reported a 40-year career working as a produce manager.  In January 1998, he was injured when he fell through a ceiling at work, sustaining a significant head injury which prevented him from working since that time.  The Veteran had had three surgeries and was in rehabilitation for two years, and had to learn to walk again.  As a result of the accidental fall, he had a cognitive disorder.  In addition to the residuals of the fall, and his service-connected asthma and knee disabilities, the Veteran had also been diagnosed with diabetes mellitus, hypertension and a history of atrial fibrillation.  The examiner concluded that the Veteran was not unemployable due to the effects of his service-connected asthma; rather, he was unemployable due to the effects of his traumatic brain injury.

At the same examination, the Veteran was seen for his knee and an opinion on whether the disabilities related to the joint caused unemployability.  At that time, the Veteran indicated that his left knee bothered him when he had to stand for long periods of time, or walked.  Pain was reported to be constant.  On the question of employability, the examiner concluded that the Veteran's knee would not prevent him from being able to maintain gainful employment of a sedentary form, as standing and walking exacerbated pain in the joint. 

SSA records indicate that, in the January 1998 accident, the Veteran fell approximately 18 feet, sustaining a collapsed lung, bilateral shoulder injuries, rib fractures and an injury to the head that was possibly a skull fracture.  He was subsequently comatose and hospitalized, and developed a seizure disorder.  He applied for, and was awarded, disability benefits due to the injuries.    

In October 2011, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran's asthma would impact his ability to work, in that he experienced shortness of breath with exertion.  The examiner also concluded that the Veteran's service-connected left knee disabilities would not hinder his ability to work in a sedentary position.  The Veteran would need to avoid employment that involved excessive walking or standing, squatting or crawling, and he would be unable to climb stairs or ladders. 

In a medical opinion submitted to VA in April 2013, a Dr. A.J. determined that the Veteran would be absent form work more than three times a month due to his asthma.  The doctor determined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his asthma.  

In a June 2014 VA asthma examination, the examiner concluded that the Veteran's disability would not impact his ability. 

In light of the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  Rather, the evidence clearly indicates that the Veteran stopped working following the January 1998 accident where he fell through a roof and sustained a traumatic brain injury, a punctured lung, and injuries to his shoulder and ribs.  None of these injuries are service connected, and must be disregarded when determining qualification for TDIU.  See Hersey, supra.  The evidence of record simply does not support the Veteran's claim that his service-connected knee disabilities and asthma alone are sufficient to produce unemployability.  Although the disabilities produce some impairment, the evidence does not reflect that gainful employment is precluded solely due to them.  As for Dr. A.J.'s contention that the Veteran's asthma rendered him incapable of performing gainful employment, the Board finds that such a determination is outweighed by the remaining evidence of record, which clearly shows that the Veteran's inability to secure or follow gainful employment is due to the array of disabilities incurred in the January 1998 accident.  See Geib, supra (determination of ability to secure or obtain occupation due to disabilities is a factual, rather than medical, question and is an adjudicative determination properly made by the Board).

The Board acknowledges that the Veteran is competent to state what effects he believes his disabilities have on his employment. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the symptoms identified and the opinions provided do not establish it as likely as not the Veteran is unable to follow any substantially gainful occupation as a result of the service-connected disabilities.  In addition, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  As noted above, that evidence clearly shows that the Veteran is unable to work due to non-service connected disabilities incurred in a 1998 fall.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  In reaching its conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The reduction to 30 percent being void, restoration of a 60 percent rating for service-connected asthma effective January 1, 2013 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A total disability rating based on individual unemployability is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


